internal_revenue_service appeals_office s gessner dr suite stop h-al houston tx date aug number release date certified mail dear department of the treasury person to contact employee id number tel fax refer reply to in re eo revocation form required to be filed ein tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective january 20xx our adverse determination was made for the following reason s you are not operated exclusively for exempt purposes described in sec_501 your primary activities consisted of enhancing the marketing of dietary supplements manufactured by a for profit company these activities were not conducted in connection with a hospital and directly or indirectly benefitted demonstrated that you conducted any substantial activity for a purpose that may be described as an exempt_purpose under sec_501 of the internal_revenue_code thus more than an insubstantial part of your activities is not in furtherance of an exempt_purpose further you have not contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on the form indicated above for tax periods beginning on and after date for any open tax years file your return with the appropriate internal_revenue_service center per the instructions of the return if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling f you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter li a abd srs appeals team manager enclosure notice helpful contacts for your notice_of_deficiency internal_revenue_service tax_exempt_and_government_entities_division commerce street department of the treasury dallas tx date org address city state certified mail - return receipt requested dear taxpayer_identification_number ein form tax_year s ended december 20xx person to contact id number contact telephone number contact fax number we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code c is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate letter rev catalog number 34809f cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely sunita lough director exempt_organizations exam enclosures publication publication report of examination letter rev catalog number 34809f form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 org org organization 20xx date city city state state dollar_figure dollar amount x percent shares of stock dir1 director dir2 director dir3 director dir4 director dir sec_5 director re1 related_entity re2 related_entity ro1 related tax-exempt_organization emp related_entity employee atty attorney ra1 related associate fnd1 org founder fnd2 org founder fnd3 org founder bd1 board member bd2 board member ee org employee director co1 consultant firm ag attorney_general issue sec_1 whether the tax-exempt status of org an organization that was granted exemption to publish and distribute books periodicals and other information with a view toward educating the business and academic communities and the public at large about the functioning of the private enterprise free market economic system should be revoked whether revocation of the organization’s tax-exempt status should be applied retroactively brief explanation of facts taxpayer was organized as org org org was granted exemption from federal_income_tax under sec_501 of the internal_revenue_code on november 19xx as an organization described in sec_501 it was further determined that it was not a private_foundation within the meaning of sec_509 of the code the form_1023 application_for recognition of exemption could not be obtained from either the internal_revenue_service records or from org org was recognized by the state of state on july 19xx its initial board_of director’s were fnd1 fnd2 and fnd2 org was voluntary dissolved on january 19xx in november 19xx bd1 bd2 and dir3 entered suit to have org reinstated org was reinstated in february 19xx with the new directors of bd1 bd2 and dir3 form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 the new directors changed org’s activity from economic and free market system research to medical_research after the reinstatement period there is no record of the change being submitted to the internal_revenue_service for approval or notification a of re1 director for-profit organization which manufactures the dir1 became the medical director of org when it was reinstated by the state in 19xx in 19xx he became the medical dietary supplements which org researches until 20xx when he stepped down the medical_research conducted by org is almost entirely aimed at evaluating dietary supplements many of the dietary supplements were originally formulated by dir‘ in previous years and he and re1 own at least one patent on the supplements dir1 still receives royalties from re1 on sales of the supplements he patented and which are currently being sold by re1 org is also receiving royalties from dir1 patent rights given to org by dir1 for the year 20xx dir1 received non-employee compensation nec of dollar_figurexxx xxx from org dollar_figurexx xxx from re1 and dollar_figurexx xxx from ro1 for the year 20xx dir1 received nec dollar_figurex xxx from org and of dollar_figurex xxx xxx from re1 he also sold re1 stock for over dollar_figurex x million left re1 dir1 employment when dir1 stepped down as medical director of org his wife dir2 became its medical director after only director employee of org is ee whose husband was one of the original directors in 19xx when the entity was re-established ee i sec_83 years old and duties mainly consist of talking to people who have taken the dietary supplements and consoling them she stated that now she work sec_40 hours a week but use to work more org had one other full-time_employee and several part-time employees in 20xx resulting in w-2’s being issued in 20xx medical director serving began ro1 the he as of re1 sells its dietary supplements through a multi-level marketing mlm system re1 was founded by ra1 and has gross annual revenue of around dollar_figurexxx million dollars the gross_receipts for org for 20xx and 20xx were dollar_figurexxx xxx and dollar_figurex xxx xxx respectively the largest share of the funds received was from ro1 a c tax-exempt_organization as either direct donations or as research grants the next largest source of revenues was from individuals paying for the dietary supplements they consumed as participants in the research studies most of the literature sold by org was developed by dir1 or his spouse or at their direction sells of literature in 20xx and 20xx were dollar_figurexx xxx and dollar_figurexxx xxx respectively the literature that org sells is mainly to members of re1 the literature acts as sales aids for members of the mlm in their sales efforts total assets of org for the beginning and ending of 20xx were dollar_figurexxx xxx and dollar_figurex xxx xxx respectively of the total assets beginning and ending balances of the money market fund were dollar_figurexxx xxx and dollar_figurexxx xxx respectively cash on hand bank increased from dollar_figurexxx to dollar_figurexxx xxx for the year therefore cash or its equivalents equaled xx x and xx x percents of total assets at the beginning and end of the year the money market fund is maintained at ubs which has a business relationship with dir3 a director of org this business relationship is disclosed on the filed form_990 for 20xx ro1 either donates or sells dietary supplements to individuals in poor health throughout the united_states and donates some of the items to orphanages worldwide ro1 was started by ra1 who also founded re1 most of ro1 funding is from re1 or members of re1 or others related to re1 ro1 paid org to conduct research on the dietary supplements that it either sold or donated the research is administered and directed by dir1 who is paid a substantial fee by org for his services in prior years dir1 has received stock grants in re1 valued in the millions of dollars substantial fees have been paid over the years to re2 re2 is owned by dir3 dir3 was one of the individuals in 19xx that had org reinstated and became one its directors emp an employee of re2 along with dir3 were both directors of org in 20xx emp was also paid a salary of dollar_figurex xxx besides the form acrev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items - year period ended department of the treasury - internal_revenue_service schedule no or exhibit org 20xx12 amounts paid from re2 during 20xx re2 was paid dollar_figurexx xxx for advisory and accounting fees which consisted of a monthly retainer of dollar_figurex xxx dollar_figurex xxx for accounting plus dollar_figurex xxx for advisory services plus an additional payment of dollar_figurexx xxx designated as for additional advisory services during the same period org paid ee a director and officer dollar_figurexx xxx her deceased husband bd2 was also one of the original individuals who had org reinstated in 19xx dir2 wife of dir1 medical director of org received only dollar_figurex xxx for her services dir1 received dollar_figurexxx xxx as research administrator directors in 20xx were dir3 emp dir4 ee and dir5 ee was the only officer and director in 20xx all of the directors except for ee resigned effective march 20xx and were replaced by dir1 and dir2 when asked about the change dir4 stated that they the old directors did not have the expertise needed to guide org in the research that it was doing org used an article called summary report - 20xx review of physicians recruitment incentives as its basis for fees paid to dir1 the report was not prepared for org and the analysis had nothing to do with a doctor conducting research re2 prepared an engagement letter for accounting management and financial advisory services it rendered to org the copy inspected was only signed by dir3 for re2 and had spaces for ee dir4 and dir5 to sign as directors but was blank the engagement letter was not dated and listed accounting service fee as dollar_figurex xxx per month with an estimated hours per month for the time to be applied monthly retainer for the management and financial advisory services was dollar_figurex xxx with an estimated time requirement of hours attached to the letter was a sheet dated november 20xx that listed re2 fee structure for management and financial advisory services accounting services and cfo services they did not provide time sheets or any other documentation indicating times actually spend on services provided although requested on two information_document_request they did provide an opinion letter from another accountant that the fees proposed by re2 were reasonable atty a lawyer in city state who specializes in non-profit-related matters and stated it is highly a charity engaged in scientific research to conduct research substantially for one inappropriate for company in july 20xx the state attorney_general filed a civil complaint related to regulatory compliance and sales practices that predominantly took place from 20xx to 20xx parties to the suit were re1 ro1 org ra1 individually and dir1 individually the action was brought by attorney_general ag through his consumer protection and public health division upon the grounds that defendants have engaged in false misleading or deceptive acts or practices in the course of trade and commerce excerpts from the complaint are presented below paragraph defendant dir1 was formerly the medical director of defendant re1 and currently holds a similar position with defendant ro1 on information and belief defendant dir1 also generally controls the operations of defendant org paragraph defendants market and sell dietary supplements and try to distance themselves from responsibility for these illegal disease claims for their dietary supplements in numerous ways including substituting the word giyconutrients for the name of re1's products setting up alternate websites claiming that third parties who they have not control_over are making the illegal claims in books videos and other marketing materials using testimonials to make claims that defendants’ products cure mitigate treat or prevent diseases and employing the fagade of a disciplinary policy for associates making illegal disease claims all the while enabling the system under the claims made form a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 paragraph b defendants further endorse the making of a disease claim to cure treat or mitiaate down syndrome for their products through a book offered at their conventions titled which includes a forward by defendant dir1 who at the time was written was the medical director of re1 paragraph defendant org in fact upon information and belief defendant org serves no legitimate charitable purpose but instead is run and controlled by defendant dir1 and his wife dir2 for the benefit of re1 and its associates as a result defendant org is little more than a sham charity with the sole purpose of providing scientific support to the illegal health claims made about re1’s products virtually all of the defendant org’s revenue comes from selling publications to re1 associates final judgment and agreed permanent injunction against ra1 was entered on february 20xx ra1 could no longer operate in any way with re1 except as a consultant for five years cease any false advertising including all types of media that he including assigns servants agents employees etc is prohibited from any capacity in ro1 shall pay a penalty of dollar_figurex xxx xxx to the state of state _ final judgment and agreed permanent injunction against re1 was entered on february 20xx in the judgment re1 could not have anyone that was both an officer of re1 and ro1 they could not use ro1 in any deceptive or misleading manner in connection with the promotion of re1’s products there has not been a settlement between the org institute or dir1 with the state as of june 20xx law and analysis issue sec_501 of the code exempts from federal_income_tax organizations organized and operated of the exclusively for charitable educational and other exempt purposes provided that organization's net_earnings inures to the benefit of any private_shareholder_or_individual part no the definition of net_earnings for exempt_organizations has change from a purely mechanical computation and dissemination of net_earnings and embraces a much wider range of transactions and other activities code sec_170 defines deductions limitations for contributions to medical_research organizations and as such defines that if a organization is a medical_research_organization it must be directly engaged in the continuous active and the conduct of medical_research in conjunction with a hospital regs sec_1_170a-9 further amplifies that even though an organization need not receive contributions deductible under sec_170 to qualify a medical_research_organization however the requirement that a medical_research_organization does not qualify as a exempt_organization unless it is associated with a hospital is maintained sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization sec_501 of the code the organization must be one that is both organized and described in operated exclusively for one or more of the purposes specified in that section form a rev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also cir cert_denied 413_us_910 old dominion box co inc v united_states f2d ‘operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 70_tc_1037 an organization was formed as a nonprofit corporation to support and assist religious educational and or other nonprofit_organizations in their relationships with their contributors and in stimulating proper application of christian stewardship principles among their contributors to reimburse its cost of operation petitioners charge a fee to each subscribing organization court determined that the described activities although helpful to charitable organizations are not exclusively for charitable purposes but rather serve private interest by advising individuals about methods to decrease federal income and estate_taxes taxpayer’s position taxpayer does not believe that any amounts paid were excessive and or provided private benefit they cite a study that was conducted by co1 in november 20xx that stated that re2 was in fact under paid for the listed services they go into detail about the fact that org hires re2 to act as its ceo and list eleven functions that they perform in that capacity they further state their position that org’s purpose is to facilitate scientific research and education and will foster health and wellness they granted dollar_figurexx xxx to unrelated entities such as the cancer treatment research foundation for the clemson university foundation for its work related to nutria-genomics the university of missouri for a lubahan prostate cancer study and the university of texas southwestern to aid in its work with nutritionals prostate cancer study related to a government’s position form acrev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 although tax-exempt charitable organizations may provide benefits to persons in their private capacity benefits of this nature must to avoid jeopardizing exempt status be incidental both quantitatively and qualitatively in relation to the furthering of exempt purposes to be quantitatively incidental the private benefit must be insubstantial measured in the context of the overall tax-exempt benefit conferred by the activity the instant case spends more than half of the eo resources benefiting disqualified persons and constitutes both private benefit and inurement which are prohibited org changed its stated purpose from the purpose for which it was granted exemption it has changed from a free market advocate to medical_research facility the medical_research does not qualify for exemption since it is not related to a hospital as required by the regulations in addition it is apparent that org and its officers and directors have gone to some length to disguise its officers org conducts research on products developed by its former medical the inurement to director and the spouse of its current medical director those fees have been paid_by related entities of ro1 and re1 re1 along with dir1 benefited both directly and indirectly as beneficiaries of the research conducted by org the research for 20xx and all prior years was on dietary supplements manufactured by re1 dir‘ received substantial fees from org and stock in re1 in the year 20xx dir1 received compensation of dollar_figurex xxx xxx from re1 and sold stock in the company for over dollar_figurex x million dollars per form_4 filed with the sec dir1 purchased from ra1 chairman and ceo of re1 shares of re1 on 20xx at a price of dollar_figurex xx a share the stock price of re1 on 20xx ranged from a low of dollar_figurexx xx to dollar_figurexx xx per share at the low price dir1 received a discount of dollar_figurex xxx xxx from the stocks fair_market_value the research conducted is for determining the effects of the dietary supplements on individuals’ health that consumed the supplements which were either purchased or donated many of the participants in the study pay for the supplements directly to org while some received the supplements free or were paid for by donations made by mlm members of re1 dir3 received substantial fees through re2 for accounting and advisory services these fees in 20xx were dollar_figurexx xxx or x of total revenue for org they also amounted to almost xx of total revenue of re2 org revenue was total gross_receipts of dollar_figurex xxx xxx include bond redemption of dollar_figurexxx xxx leaving receipts of dollar_figurex xxx xxx with dollar_figurexxx xxx or xx from activities related to re1 and ro1 dir1 was paid dollar_figurexxx xxx to manage the research for org and his wife was medical director the major asset of org was cash and bonds average amounted to xx x of total assets that were maintained in a money market account at ubs financia services in which dirs a director was a securities broker as noted above an organization that operates for the benefit of private interests such as designated individuals by definition does not operate exclusively for exempt purposes org does not qualify for exemption conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked issue form a rev department of the treasury - internal_revenue_service page -6- ‘ form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect revproc_98_1 1998_1_irb_7 provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment taxpayer’s position the organization does not agree that it should be revoked and that if it is revoked that it should not be retroactively applied the organization believes it does not fall within revproc_2008_1 allowing retroactive revocation government's position sec_7805 relief should not be granted in this case since the organization contrary to its position does not meet the listed five criteria the organization failed to conduct the tax-exempt activities that it its application_for exemption when the organization realized that it would not nor could not reflected in operate as authorized and therefore changed its exempt_purpose it did not notify the service of this change as required by regulations accordingly the failure to disclose the information is an omission of a material fact and the organization’s tax-exempt status should be revoked retroactively conclusion based on the foregoing the organization is not entitled to sec_7805 relief and consequently revocation of exempt status should be effective as of the first day of the 20xx tax_year form acrev department of the treasury - internal_revenue_service page -7-
